*575The Chancellor :—The right to deposits of this description cannot be ascertained in this stage of the suit. Although the injunction is dissolved on the coming in of the answer, it may be revived and made perpetual on the final hearing, upon the pleadings and proofs. If it should turn out by the final decree in this cause that the suit at law was unconscientious or inequitable, the defendants would not be entitled to the costs which they had improperly made in that suit. The deposit must remain to abide the final decision of the cause.